UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-11056 ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrants’ telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YESþ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ As of November 10, 2010, there were 25,775,876 sharesof Class A Common Stock, $.001 par value, outstanding. Advanced Photonix, Inc. Form 10-Q For the Quarter Ended October 1, 2010 Table of Contents Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at October 1, 2010 and March 31, 2010 3 Condensed Consolidated Statements of Operations for the three-month and six-month periods ended October 1, 2010 and September 25, 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six-month periods ended October 1, 2010 and September 25, 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 5 Other Information 30 Item 6 Exhibits and Reports on Form 8-K 30-35 Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 2 PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Advanced Photonix, Inc. Condensed Consolidated Balance Sheets October 1, 2010 March 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangibles and patents, net Restricted cash Other assets Total Assets $ 24,668,000 $ 23,855,000 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued interest Other accrued expenses Current portion of long-term debt - related parties Current portion of long-term debt - bank term loan Current portion of long-term debt - bank line of credit Current portion of long-term debt – MEDC/MSF Total current liabilities Long-term debt, less current portion - related parties Long-term debt, less current portion – MEDC/MSF Long-term debt, less current portion - bank line of credit Long-term debt, less current portion - bank term loan Total liabilities Commitments and contingencies Shareholders' equity: Class A redeemable convertible preferred stock, $.001 par value; 780,000 shares authorized; 40,000 shares outstanding Class A Common Stock, $.001 par value, 100,000,000 authorized; October 1, 2010 – 25,690,876 shares issued and outstanding, March 31, 2010 – 24,495,669 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 Advanced Photonix, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended October 1, September 25, October 1, September 25, Sales, net $ 6,999,000 $ 5,424,000 $ 13,252,000 $ 11,358,000 Cost of products sold Gross profit Operating expenses: Research, development and engineering Sales and marketing General and administrative Amortization expense Wafer fabrication relocation expenses Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Interest expense, related parties ) Change in fair value of warrant liability ) Other income/(expense) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic and diluted See notes to condensed consolidated financial statements. 4 Advanced Photonix, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended October 1, 2010 September 25, 2009 Cash flows from operating activities: Net loss $ ) $ (1,488,000 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation Amortization Stock based compensation expense Change in fair value of warrant liability Changes in operating assets and liabilities: Accounts receivable - net ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Patent expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on bank term loan ) ) Payment on note payable – MEDC/MSF ) Proceeds from issuance of restricted stock Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 1,511,000 $ Supplemental disclosure of cash flow information: October 1, 2010 September 25, 2009 Cash paid for income taxes $ $ Cash paid for interest $ $ Non-cash financing activities: Conversion of accrued MEDC loan interest to common stock $ $ See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc.
